                  UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
                                 )
 MARCIA CLARK,                   )
                                 )
     Plaintiff,                  )
                                 )
 v.                              )         Case No. 4:18-CV-01223 JCH
                                 )
 SL WESTERN LOUNGE, LLC.         )
                                 )
     Defendant.                  )
                                 )
                     MEMORDANDUM AND ORDER

       This matter is before the Court on the Motion of Defendant SL Western Lounge, LLC.,

for summary judgment. (ECF No. 57). The motion is fully briefed and ready for disposition.

                               PROCEDURAL BACKGROUND

       Plaintiff filed the instant case on April 27, 2018, in the Circuit Court of St. Louis City for

injuries the Plaintiff sustained from riding a mechanical bull at a bar owned and operated by

Defendant SL Western Lounge, LLC. Defendant removed the case to this Court on July 25,

2018. (ECF No. 1). On January 8, 2019, Plaintiff filed a Second Amended Complaint. (ECF No.

31) The Second Amended Petition alleges:

                              Count I: Negligence against John Doe
                              Count II: Vicarious Liability and Negligence against SL Western
                              Lounge, LLC.
                              Count III: Negligence against Defendant SL Western Lounge.

       On October 18, 2019, Defendant moved for summary judgment in this case on both counts

brought against it. (ECF No. 57). In its motion Defendant argues that summary judgment should

be granted because the assumed the risk of riding a mechanical bull thereby negating any liability

the Defendant may have had regarding vicarious liability for the alleged negligence of its

employee, John Doe, and the alleged negligence against itself. Defendant argues that summary


                                                 1
judgment is also appropriate as to Plaintiff’s claims for negligent hiring and supervision.

Defendant asserts that Plaintiff has failed to plead the elements necessary to demonstrate a prima

facie case for negligent hiring and supervision. Defendant additionally argues that the Plaintiff’s

own pleadings negate an essential element of the claim.

        Plaintiff has failed to identify or serve John Doe in this case. On December 10, 2019, the

Court dismissed John Doe as a party pursuant to Federal Rule of Civil Procedure 4(m) which

requires service on defendants within 90 days after the complaint is filed. Fed. R. Civ. P. 4(m);

(ECF Nos. 66, 69). In doing so, the Court dismissed Count I for negligence against John Doe from

Plaintiff’s Complaint.

                             FACTS ON SUMMARY JUDGMENT

        Defendant SL Western Lounge owns and operates PBR Big Sky Cowboy Bar (“PBR”) in

St. Louis, Missouri. (ECF No. 58, ¶ 1). John Doe was an employee of Defendant SL Western

Lounge. Id. ¶ 2. On May 20, 2016, Plaintiff visited PBR. Id. ¶ 5. While at PBR, Plaintiff watched

another patron ride the mechanical bull. Id. ¶ 6. Plaintiff thereafter rode the mechanical bull. Id. ¶

7. After Plaintiff entered the bull riding area, she alleges that she expressed reservations about

riding the bull. Id. ¶ 8. Plaintiff alleges that the bull pitched forward with its nose and front moving

violently downward at a greater intensity than at any other point during the ride. (ECF No. 61-1,

at 2). Due to the forward pitch of the mechanical bull, Plaintiff alleges she suffered injury to her

left ankle. (ECF No. 58, ¶ 10).

        The parties dispute the events causing Plaintiff to ride the mechanical bull. Plaintiff alleges

that John Doe coerced the Plaintiff to ride the bull and assured her that he would operate it in a

slow manner. (ECF No. 61-1, ¶ 16). Plaintiff further alleges that after about 30 seconds of riding

the bull, the Plaintiff told John Doe that she was done riding. Id. ¶ 21. John Doe acknowledged



                                                   2
that Plaintiff was done riding by indicating an understanding. Id. ¶ 22. Plaintiff fell off the bull and

began to cry or scream from pain. Id. ¶ 25. Plaintiff alleges that John Doe yelled that the Plaintiff

signed the waiver. Id. ¶ 26. Defendant challenges these allegations on the basis that Plaintiff has

not submitted a proper declaration to support her assertions. See Discussion infra.

                                           DISCUSSION

   I.      Count II: Vicarious Liability and Negligence

        In Count II of her claim, Plaintiff alleges that Defendant SL Western Lounge “is vicariously

liable for the actions or inactions of [John] Doe in relation to Plaintiff’s injuries” and that

“Defendant SL W[estern] was further negligent in that it permitted [John] Doe to operate the

mechanical bull in a reasonably prudent manner, when in fact [John] Doe could not so operate the

bull in that way…. [and] that it permitted [John] Doe to operate the mechanical bull with adequate

training and expertise to be considered a ‘professional bull rider’” (ECF No. 31, ¶¶ 45-47).

        In so much as Count II is for the vicarious liability of the Defendant arising from the

underlying negligence of John Doe, Count II is barred. Due to the dismissal of Count I there can

be no vicarious liability. See Prosser v. Nagaldinne, 2013 WL 308770, at * 2 (E.D. Mo. Jan. 25,

2013)(finding that the employer defendant could not be held liable for negligence when no claim

for negligence against its employees or agents remained)(“Respondeat Superior imposes vicarious

liability on employers for the negligent acts or omissions of employees or agents as long as the

acts or omissions are within the scope of employment or agency”). In so much as Count II alleges

individual negligence Defendant SL Western Lounge, it remains.

        To state a claim for negligence against Defendant SL Western Lounge apart from

Plaintiff’s claim of vicarious liability, the Plaintiff must plead (1) the existence of a duty on the

part of the defendant to protect plaintiff from injury; (2) failure of the defendant to perform that



                                                   3
duty; and (3) injury to the plaintiff resulting from such failure. Davis v. Dunham’s Athleisure

Corp., 362 F.Supp. 3d 651 (E.D. Mo. 2019)(citing Thompson v. Brown & Williamson Tobacco

Corp., 207 S.W.3d 76, 98 (Mo. App. W.D. 2006). In support of direct negligence against

Defendant SL Western, Plaintiff merely alleges that Defendant was negligent in permitting John

Doe to operate the mechanical bull, but has not provided additional facts or arguments indicating

how Defendant SL Western was negligent. Absent more, Plaintiff’s claim for the direct negligence

of Defendant SL Western fails to comply with Federal Rule of Civil Procedure 8(a) and does not

appear distinct from her claims in Count III for negligent hiring and negligent supervision.

         Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Allegations are to be “simple, concise, and direct.”

Fed. R. Civ. P. 8(d)(1). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice…” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(citing

Twombly, 550 U.S. at 555)(discussing standard of review on a motion to dismiss). Plaintiff’s claim

cannot survive under the standard set forth under Rules 8(a) or 12(b)(6) of the Federal Rules of

Civil Procedure for a motion to dismiss. The standard utilized to analyze a motion to dismiss for

failure to state a claim is more lenient than that on summary judgment. Therefore, Plaintiff’s claim

cannot survive the more stringent summary judgment standard. Count II for the direct negligence

of Defendant SL Western is therefore dismissed.

   II.      Negligent Hiring and Negligent Supervision Claims

         Plaintiff alleges that Defendant was negligent in hiring and supervising John Doe by

allowing him to operate the mechanical bull at issue in this case. To properly plead a claim for

negligent hiring and supervision the Plaintiff must show: (1) Defendant knew or should have

known of the employee’s dangerous proclivities, (2) Defendant’s negligence was the proximate

cause of the Plaintiff’s injuries. Storey v. RGIS Inventory Specialists, LLC., 466 S.W.3d 650, 656

                                                 4
(Mo. Ct. App. 2015). Defendant argues that the Plaintiff has failed to allege any facts to show that

John Doe had dangerous proclivities and, because Plaintiff’s own pleadings are deficient, no

genuine issue of material fact exists. (ECF No. 58, at 7).


           A. Summary Judgment Standard

       The court may grant a motion for summary judgment if, “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The substantive law determines which facts are critical and which are irrelevant. Only disputes

over facts that might affect the outcome will properly preclude summary judgment. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is not proper if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party. Id.

       A moving party always bears the burden of informing the Court of the basis of its motion.

Celotex, 477 U.S. at 323. Once the moving party discharges this burden, the nonmoving party

must set forth specific facts demonstrating that there is a dispute as to a genuine issue of material

fact, not the “mere existence of some alleged factual dispute.” Fed. R. Civ. P. 56(e); Anderson,

477 U.S. at 247. The nonmoving party may not rest upon mere allegations or denials of its

pleadings. Anderson, 477 U.S. at 256. In passing on a motion for summary judgment, the Court

must view the facts in the light most favorable to the nonmoving party, and all justifiable inferences

are to be drawn in its favor. Anderson, 477 U.S. at 255.

           B. Negligent Hiring and Negligent Supervision

       As set forth above, the Plaintiff must show that the employee had some “dangerous

proclivity” and that Defendant’s negligence caused Plaintiff’s injuries. Storey, 466 S.W.3d at 656.


                                                  5
Plaintiff alleges that Defendant SL Western failed to make a reasonable inquiry into John Doe’s

ability to operate the mechanical bull and that Defendant hired and retained unqualified staff. (ECF

No. 31, ¶53). Nowhere in the pleadings, or in her briefing on summary judgment does the Plaintiff

indicate that Defendant SL Western should have been aware of John Doe’s dangerous proclivities

based on prior conduct. See, Lambert v. New Horizons Cmty. Support Servs., No. 2:15-CV-04291-

NKL, 2016 WL 1562963, at *4 (W.D. Mo. Apr. 18, 2016)(dismissing Plaintiff’s claims for

negligent hiring with prejudice because the Plaintiff failed to allege that the employer knew or

should have known of the employees dangerous proclivities based on prior acts of misconduct

before committing the act that caused the injury); Clevenger v. Howard, No. 15-6110-CV-SJ-REL,

2015 WL 7738372, at *4 (W.D. Mo. Nov. 30, 2015)(holding that plaintiff’s claim for negligent

hiring failed as a matter of law because plaintiff failed to allege prior misconduct by an employee

that would be consistent with establishing dangerous proclivities).

        Defendant further argues that the Plaintiff has failed to provide facts demonstrating that

John Doe acted outside the scope of his employment. In Missouri, a cause of action for negligent

hiring and negligent supervision must contain “evidence that would cause the employer to foresee

that the employee would create an unreasonable risk of harm outside the scope of his employment.”

Dibrill v. Normandy Associates, Inc., 383 S.W.3d 77, 87 (Mo. Ct. App. 2012)(citation omitted).

In addition to Plaintiff’s failure to provide facts supporting this essential element, the Plaintiff has

pled that John Doe acted within the scope of his employment at all relevant times during the

lawsuit. (ECF No. 31, ¶¶ 11, 23, 45). Due to these deficiencies in Plaintiff’s pleadings, the court

finds that summary judgment is appropriate in this case.

        Even if Plaintiff’s claims were not deficient on their face, Plaintiff has not adequately set

forth any facts to support her allegations of negligence. Plaintiff’s argument in response to



                                                   6
Defendant’s motion for summary judgment is based on Plaintiff’s account that John Doe pressured

her to ride the mechanical bull and then operated it negligently. Yet, Plaintiff failed to pursue thus

cause of action against John Doe. Plaintiff’s only support for her claim, and statement of facts is

the declaration of Betty Tate. (ECF No. 61-2). This declaration fails to meet the standards set forth

in Federal Rule of Civil Procedure 56 regarding affidavits or declarations. Federal Rule of Civil

Procedure 56(c)(4) states that “[a]n affidavit or declaration used to support or oppose a motion

must be made on personal knowledge, set out facts that would be admissible in evidence, and show

that the affiant or declarant is competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

Plaintiff has not indicated that Ms. Tate’s testimony is competent or based on personal knowledge.

Plaintiff has failed to provide any foundation as to how Ms. Tate received the information to which

she attests. (ECF No. 61-2). Since the count alleging negligence by John Doe was dismissed

rendering vicarious liability is inapplicable and Plaintiff has failed to support her assertions

regarding Count III, the Court finds no issues of material fact exist with respect to Plaintiff’s

claims in Count III. Summary judgment for the Defendant will be granted.

                                          CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that the Motion for Summary Judgement (ECF No. 57) is

GRANTED, a judgment shall issue following this Order.

Dated this 18th day of December 2019.




                                                                          /s/ Jean C. Hamilton
                                                                        JEAN C. HAMILTON
                                                            UNITED STATES DISTRICT COURT



                                                  7
